 



Exhibit 10.2

RESTATED AMENDMENT
TO THE KEYCORP
DEFERRED COMPENSATION PLAN

     WHEREAS, KeyCorp has established the KeyCorp Deferred Compensation Plan
(the “Plan”), a nonqualified plan of deferred compensation for a certain select
group of KeyCorp employees, and

     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and

     WHEREAS, in conjunction with the enactment of the American Jobs Creation
Act of 2004, the Compensation Committee of the Board of Directors of KeyCorp
determined it desirable to preserve those earned and vested Plan benefits of
December 31, 2004 in accordance with the law in effect prior to the enactment of
the American Jobs Creation Act of 2004, and accordingly, has authorized the
freezing of the Plan to preserve such benefits as of December 31, 2004, and

     WHEREAS, to effectuate a simplified administration of those December 31,
2004 vested and frozen Plan benefits in accordance with the laws in effect prior
to the enactment of the Act, as well as to comply with the requirements of the
Act with regard to those participant Plan benefits that have not vested as of
December 31, 2004, the Compensation Committee has accordingly directed the
establishment of the KeyCorp Second Deferred Compensation Plan.

     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Amendment to the Plan is hereby restated to clarify that in conjunction with the
freezing of the Plan, all not vested participant Plan benefits as of
December 31, 2004 shall be transferred to the KeyCorp Second Deferred
Compensation Plan effective January 1, 2005, as follows:

     
          1.
  A new Article XII has been added to the Plan to provide the following:  

  “ARTICLE XII
AMENDMENT TO FREEZE  

  12.1 No New Deferrals or Contributions to the Plan. As of January 1, 2005 the
Plan shall be frozen with regard to all new accruals, deferrals, and
contributions to the Plan after December 31, 2004 and all Participants’ Plan
benefits that are earned and vested as of December 31, 2004 shall be
administered in accordance with the terms of the Plan as frozen and with the
requirements of the law in effect prior to the enactment of Section 409A of the
Code. In conjunction with the foregoing, all not vested participant Plan
benefits as of December 31, 2004 shall be transferred to the KeyCorp Second
Deferred Compensation Plan effective January 1, 2005 and shall be administered
in accordance with the requirements of the KeyCorp Second Deferred Compensation
Plan.”  
          2.
  The amendment set forth in Paragraphs 1 shall be effective as of December 31,
2004.  
          3.
  Except as otherwise amended herein, the Plan shall remain in full force and
effect.

     IN WITNESS WHEREOF, KeyCorp has caused this Restated Amendment to the Plan
to be executed by its duly authorized officer on January 20, 2005, to be
effective as of December 28, 2004.

     

  KEYCORP  

  By: /s/ Thomas E. Helfrich

     

  Title: Executive Vice President

   

